DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 61-90 are pending for examination.  No claims are currently amended.

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.
Applicant argues:
    PNG
    media_image1.png
    752
    696
    media_image1.png
    Greyscale

Examiner’s response:
McClellan discloses all of the claim limitations except that the tissue expander is MRI compatible.  In the McClellan invention a magnet is used as the targeting element.  The Boyden reference shows that it was known in the art to employ MRI compatible materials for sensors to be implanted into breast tissue (columns 41-42).  More specifically, an RFID system can be employed for communicating information to and from the implanted device.  Since Boyden discloses that the use of RFID in breast implants is feasible, it would have been obvious to the skilled artisan to modify McClellan to use non-ferromagnetic materials such as RFID devices.  The modification would have provided a low-cost alternative and MRI compatible alternative to the magnet used by McClellan.  Further, the skilled artisan would have recognized that the appropriate software for interpreting signals from RFID devices would have been used in the invention of McClellan for detecting and producing signals that are used to create a display.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).










Applicant argues:

    PNG
    media_image2.png
    584
    729
    media_image2.png
    Greyscale

Examiner’s response:
In response to applicant's argument that the sensors of Boyden are not location indicators, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, McClellan discloses a system/method for non-invasive detection (locating). Boyden discloses the use of RFID technology along with sensors for communicating information.  Having these teachings on hand, the skilled artisan would have recognized that RFID technology could be used in the invention of McClellan. Since, RFID technology is commonly used for locating items.  The skilled artisan would have had good reason to try using RFID technology for the targeting element in the invention of McClellan. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 61-64 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan [US 20160250017 A1] in view of Boyden et al [US 9211185 B2].
As for claim 61¸ McClellan discloses a tissue expander (100) comprising:
a shell (115, 215) defining an expandable cavity (paragraphs 0017-0018); and
a port (140, 210) coupled to the shell to permit introduction and removal of a fluid from the cavity (paragraphs 0017-0018), the port including a targeting element (110); and
wherein the targeting element of the port is configured to generate a signal for noninvasive detection of the port by an external reader (paragraphs 0057-0058).
McClellan does not specifically disclose that the tissue expander is MRI compatible.  In an analogous art for implantable medical devices, Boyden discloses that it was known in the art for breast implant devices to be MRI compatible (column 7, line 58 – column 8, line 14 and column 42, lines 6-27).  Since, McClellan clearly shows that the tissue expander maybe used in body parts such as a breast, it would have been obvious to the skilled artisan to replace the magnets of McClellan with MRI compatible components in order to reduce and/or eliminate potential interference when a patient is subject to health screenings that employ magnetic resonance.
As for claim 62, Boyden discloses the targeting element is configured to passively generate the signal and transmit the generated signal to the reader over a distance of at least 4 inches and up to 7 feet (column 26, lines 8-47).
Claim 63 is interpreted and rejected using the same reasoning as claim 61 above.
As for claim 64¸ Boyden discloses that the communicating element comprises an RFID transponder having a unique identifier (see Abstract).  Having these teachings on hand, it would have been obvious to the skilled artisan to provide a unique identifier for the port of McClellan when modified to include a targeting element that communicates in a manner as taught by Boyden.  The skilled artisan would have recognized that it would allow a medical professional to confirm the ID of the implantable device/port before taking action.
Claim 79 is interpreted and rejected using the same reasoning as claim 61 above.

Allowable Subject Matter
Claims 65-72 and 80-81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 73-78 and 82-90 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684